In the foregoing opinion this court said:
"We hold that, under the contracts of insurance, Hines' notice to the insurance company to cancel his insurance terminated his liability under the note sued on, as between himself and the company."
To this statement we now add that the liability is terminated, except as to such liability as may have resulted from the customary short rate premium for the time expired, as agreed upon between these parties. To that extent the opinion is extended, and the judgment appealed from affirmed.
Opinion extended. Application overruled.